DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13-14 state that the first and second tread traction features are positioned proximate the first and second bead portion, whereas claim 12 upon which they depend indicate that the first and second tread traction features are proximate the tread portion. For purposes of this Office action, the first and second tread traction features of claims 13-14 are taken to be proximate the tread portion.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being obvious over Douglas (US Pub. No. 2016/0297257).
Regarding claim 1, Douglas teaches a tire (it would have been immediately apparent the tire of Douglas is a pneumatic tire, or alternatively, obvious to one of ordinary skill in the art to make the tire a pneumatic tire, in order to create a tire that is relatively lightweight and has good ride comfort) comprising a tread portion 3 including one or more traction features, a first sidewall portion 5 coupled to the tread portion, and a first bead 24 coupled to the first sidewall portion, wherein the first sidewall near the tread portion includes corrugations 9 including projections 12 (taken to be the claimed first traction features positioned proximate the tread portion (paragraphs [0014]-[0019]; figures 1-2 and 4), and the projections 12 have multiple angles (figure 2).
Regarding claim 12, Douglas teaches a tire (it would have been immediately apparent the tire of Douglas is a pneumatic tire, or alternatively, obvious to one of ordinary skill in the art to make the tire a pneumatic tire, in order to achieve the benefits achieved by making the tire pneumatic) comprising a tread portion 3 including one or more traction features, first and second sidewall portions 5 and 7 coupled to the tread portion, and first and second beads 14 coupled to the first and second sidewall portions, respectively, wherein the first and second sidewall near the tread portion includes corrugations 9 including projections 12 (taken to be the claimed first and second traction features positioned proximate the tread portion) (paragraphs [0014]-[0019]; figures 1-2 and 4), and the projections 12 have multiple angles (figure 2).
Regarding claim 15, Douglas teaches a tire (it would have been immediately apparent or obvious to one of ordinary skill in the art to make the tire a pneumatic tire, in order to achieve the benefits achieved by making the tire pneumatic) comprising a tread portion 3 including one or more traction features, first and second sidewall portions 5 and 7 coupled to the tread portion, and first and second beads 14 coupled to the first and second sidewall portions, respectively, wherein the first and second sidewall near the bead and tread portion includes corrugations 9 including projections 12 (alternating projections taken to be the claimed first and second traction features positioned proximate the first and second bead portion and the claimed first and second multiangle tread traction features proximate the tread portion) (paragraphs [0014]-[0019]; figures 1-2 and 4), and the projections 12 have multiple angles (figure 2).
Regarding claims 2, 13 and 20, Douglas teaches that the projections 12 stand proud of the first sidewall portion (figure 4).
Regarding claim 3, Douglas teaches that the corrugations 9 including projections 12 are positioned proximate the bead portion (paragraphs [0014]-[0019]; figures 1-2 and 4).
Regarding claims 4 and 16, Douglas teaches that the projections 12 have multiple angles (figure 2) proximate the bead portion (paragraphs [0014]-[0019]; figures 1-2 and 4).
Regarding claims 5 and 17, Douglas teaches that the projections 12 stand proud of the first sidewall portion (figure 4).
Regarding claim 6, Douglas teaches a second sidewall portion coupled to the tread portion and a second bead portion coupled to the sidewall portion (figure 4).
Regarding claims 7, Douglas teaches that the second sidewall near the tread portion includes corrugations 9 including projections 12 (taken to be the claimed second traction features positioned proximate the second bead portion (figure 4) and the projections 12 have multiple angles (figure 2).
Regarding claims 8, 14 and 21, Douglas teaches that the projections 12 stand proud of the second sidewall portion (figure 4).
Regarding claim 9, Douglas teaches that the corrugations 9 including projections 12 are positioned proximate the bead portion (paragraphs [0014]-[0019]; figures 1-2 and 4) including on the second sidewall portion (figure 4).
Regarding claims 10 and 18, Douglas teaches that the projections 12 have multiple angles (figure 2) proximate the bead portion (paragraphs [0014]-[0019]; figures 1-2 and 4).
Regarding claims 11 and 19, Douglas teaches that the projections 12 stand proud of the second sidewall portion (figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	August 23, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749